     Case 4:09-cv-05796-CW Document 1231-2 Filed 12/24/19 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11
     TODD ASHKER, et al.,                                     Case No. 4:09-cv-05796 CW (RMI)
12
                                            Plaintiffs,       [PROPOSED] ORDER GRANTING
13                                                            DEFENDANTS’ ADMINISTRATIVE
                    v.                                        MOTION TO FILE UNDER SEAL
14                                                            DEFENDANTS’ MOTION TO EXCLUDE
                                                              PLAINTIFFS’ EXPERTS ON TODD
15   GOVERNOR OF THE STATE OF                                 ASHKER’S RETALIATION CLAIM
     CALIFORNIA, et al.,
16
                                          Defendants.
17

18

19         Under this District’s Civil Local Rules 7-11 and 79-5 and General Order 62, Defendants

20   seek to file under seal an unredacted version of Defendants’ motion to exclude Plaintiffs’ experts

21   on Todd Ashker’s retaliation claim, an unredacted version of the Kelly A. Samson declaration

22   supporting Defendants’ brief, and the exhibits attached to the Kelly A. Samson declaration. The

23   Court has considered Defendants’ motion, the declaration supporting Defendants’ motion for

24   under-seal filing, and all other relevant papers on file. Defendants have established that there are

25   compelling reasons to file the information at issue under seal.

26         Accordingly, the Court GRANTS Defendants’ motion for administrative relief. The Clerk

27   is instructed to file under seal the unredacted version of Defendants’ motion to exclude Plaintiffs’

28
                                                          1
                          [Proposed] Order Granting Defs.’ Admin. Mot. File Under Seal (4:09-cv-05796 CW (RMI))
     Case 4:09-cv-05796-CW Document 1231-2 Filed 12/24/19 Page 2 of 2



 1   experts on Todd Ashker’s retaliation claim, the unredacted version of the Kelly A. Samson

 2   declaration, and the exhibits attached to the Kelly A. Samson declaration.

 3         IT IS SO ORDERED.

 4
     Dated: ___________________________                     __________________________
 5                                                          The Honorable Robert M. Illman
                                                            United States Magistrate Judge
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                        2
                          [Proposed] Order Granting Defs.’ Admin. Mot. File Under Seal (4:09-cv-05796 CW (RMI))
